Case: 12-13795     Date Filed: 06/06/2013   Page: 1 of 18


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-13795
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 2:11-cv-00313-SPC


HAYDEE DELACARIDAD CHILDERS,

                                                                Plaintiff-Appellant,

                                      versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                              Defendant-Appellee.

                         ___________________________

                   Appeal from the United States District Court
                        for the Middle District of Florida
                       ____________________________
                                 (June 6, 2013)

Before CARNES, BARKETT and JORDAN, Circuit Judges.

PER CURIAM:

      Haydee Childers appeals the magistrate judge’s order to affirm the Social

Security Administration’s denial of her application for Social Security disability

benefits, under Title II of the Social Security Act. Ms. Childers contends that: (1)
              Case: 12-13795    Date Filed: 06/06/2013    Page: 2 of 18


the Administrative Law Judge erroneously determined that her only severe

impairments were her possible fibromyalgia, possible neuropathy, and pain

disorder; (2) the ALJ’s adverse credibility finding regarding her testimony as to her

subjective pain was not supported by substantial evidence; (3) the ALJ did not

fulfill her duty to fully develop the record before making the adverse credibility

finding as to Ms. Childers; (4) the ALJ’s hypothetical questions posed to the

vocational expert did not include all of her physical and mental impairments; and

(5) the ALJ’s determination that, despite her many impairments, she could work as

a gate guard, guide, or usher was not supported by substantial evidence. Because

the ALJ fulfilled her duty to fully develop the record, included all of Ms. Childers’

physical and mental impairments in her hypothetical questions posed to the

vocational expert, and substantial evidence supports all other findings, we affirm.

      In Social Security appeals, we review the Commissioner’s decision to

determine whether it is supported by substantial evidence. Winschel v. Comm’r of

Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). “Substantial evidence is more

than a scintilla and is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Id. (quotations omitted). “We may not

decide the facts anew, reweigh the evidence, or substitute our judgment for that of

the [Commissioner].”     Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.


                                          2
               Case: 12-13795      Date Filed: 06/06/2013   Page: 3 of 18


2004)

(alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983)). The parties consented to having the magistrate judge preside over the

case and enter a final judgment.

        In arriving at a disability determination, the Commissioner must follow a

five-step sequential process, as outlined by the Social Security Regulations.

Winschel, 631 F.3d at 1178. The Commissioner must make the following inquiries

in order:

        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Id. At step two of the sequence, the claimant’s impairment or impairments must be

classified as either severe or not severe. See 20 C.F.R §§ 404.1520, 416.920. The

claimant bears the burden of establishing that her impairment is, in fact, severe.

Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). An impairment is classified

as not severe “only if the abnormality is so slight and its effect so minimal that it

would clearly not be expected to interfere with the individual's ability to work,

                                            3
             Case: 12-13795     Date Filed: 06/06/2013   Page: 4 of 18


irrespective of age, education or work experience.” McDaniel v. Bowen, 800 F.2d

1026, 1031 (11th Cir. 1986). As the sequence progresses into steps three, four, and

five, the ALJ is to consider the claimant’s entire medical condition, including any

impairment or combination of impairments, whether severe or not. Jamison v.

Bowen, 814 F.2d 585, 588 (11th Cir. 1987).

      Ms. Childers has not satisfied her burden to establish that all of her physical,

mental, and communicative impairments were, in fact, severe. See Jones, 190 F.3d

at 1228.    A non-severe impairment is an impairment or combination of

impairments that “does not significantly limit your physical or mental ability to do

basic work activities.” 20 C.F.R § 404.1521(a). The medical evidence compiled in

the administrative record shows that, notwithstanding her impairments, Ms.

Childers’ physical and mental ability to do basic work activities was not

significantly limited. Examples of the physical and communicative “abilities and

aptitudes necessary to do most jobs” include the following:

      (1) Physical functions such as walking, standing, sitting, lifting,
      pushing, pulling, reaching, carrying, or handling;
      (2) Capacities for seeing, hearing, and speaking.

20 C.F.R § 404.1521(b). In evaluating Ms. Childers, Dr. Michael Finkel of the

Cleveland Clinic observed that she was able to stand and walk, and had no motor

weakness. AR at 235. This is an assessment with which Dr. Neil Johnson agreed,


                                          4
             Case: 12-13795     Date Filed: 06/06/2013   Page: 5 of 18


noting that Ms. Childers’ motor strength was symmetrical and appeared to be “5

out of 5.” Id. at 211. Further bolstering the opinions of Drs. Finkel and Johnson,

Dr. Kathleen Broderick similarly observed that Ms. Childers’ motor system

strength was grossly intact. Id. at 345. Dr. Broderick’s examination also revealed

that Ms. Childers was full weight bearing on both feet and able to perform a

bilateral deep knee bend. Id. Ms. Childers, despite walking slowly, did not require

the use of an assistive device when examined by Dr. Johnson.             Id. at 331.

According to Dr. David Guttman, who evaluated Ms. Childers in 2006, she could

frequently lift 10 pounds, occasionally lift 20 pounds, and, with normal breaks, sit,

stand, walk, push, or pull throughout the duration of an 8-hour workday. Id. at

271. In 2009, Dr. Johnson was of the same opinion. Id. at 214-15. He found that

Ms. Childers could sit, stand, walk, reach, handle, finger, feel, push, or pull,

occasionally or frequently throughout a standard workday. Id.

      Ms. Childers’ impairments did not significantly limit her communicative

abilities necessary to do most jobs. During her March 2005 interview, conducted

by the Social Security Administration for Disability Determination Services, Ms.

Childers had no difficulty seeing, hearing, speaking, reading, or writing. Id. at

125. In August of 2006, Dr. Guttman, again, noted that Ms. Childers did not suffer

any visual or communicative limitations. Id. at 273-74. And, in February of 2009,


                                         5
             Case: 12-13795      Date Filed: 06/06/2013   Page: 6 of 18


Dr. Johnson, once more, observed that none of Ms. Childers’ impairments affected

her hearing or vision. Id. at 217. With regard to both her physical functions and

communicative capacities, Ms. Childers has not met her burden to show that her

impairments, found to be non-severe by the ALJ, significantly limited her ability to

perform basic work activities.

      Ms. Childers’ impairments also did not significantly limit her mental

abilities necessary to do most jobs. The applicable regulations provide examples

of the mental “abilities and aptitudes necessary to do most jobs,” which include the

following:

      (3) Understanding, carrying out, and remembering simple
      instructions;
      (4) Use of judgment;
      (5) Responding appropriately to supervision, co-workers and usual
      work situations; and
      (6) Dealing with changes in a routine work setting.

20 C.F.R § 404.1521(b). Dr. Broderick, in her 2005 examination report, stated that

Ms. Childers “could do work related activities involving understanding and

memory.” AR at 346.        Similarly, Dr. Harald Lettner was of the opinion that

Childers’s “somewhat reduced” mental abilities were not of sufficient severity to

prevent her from working. Id. at 306.         At the time, Ms. Childers’ Wechsler

Memory Scale score for working memory was above-average, corresponding to the

63rd percentile. Id. While Dr. Lettner also found Ms. Childers’ judgment to be

                                          6
              Case: 12-13795     Date Filed: 06/06/2013         Page: 7 of 18


“somewhat questionable,” he did not believe that her emotional status was

sufficiently severe to inhibit her from working.          Id.     Dr. Nilsa Rivera, who

examined Ms. Childers in 2009, noted marked improvement in Ms. Childers’

memory scores, which were then uniformly above-average in every measurable

category.   Id. at 195.    Moreover, Dr. Nilsa Rivera, a licenced psychologist,

regarded both Childers’ insight and judgment as good. Id. Most relevant to our

inquiry, Dr. Rivera indicated that Ms. Childers was not impaired in any way with

regard to her judgment or ability to remember and carry out simple instructions.

Id. at 205. Dr. Rivera went on to observe that Ms. Childers’ ability to interact

appropriately with her supervisors, co-workers, and the public was unaffected by

her impairments. In sum, with regard to her mental capacities, Ms. Childers has

not met her burden to show that her impairments, found to be non-severe by the

ALJ, significantly limited her ability to perform basic work activities.

      Because Ms. Childers has not shown that all of her physical, mental, and

communicative impairments significantly limited her ability to do basic work

activities, she has not satisfied her burden to establish that all of her physical,

mental, and communicative impairments were, in fact, severe. See Jones, 190 F.3d

at 1228. The ALJ’s finding that some, but not all, of her impairments were severe,

is supported by substantial evidence. The medical evidence, including test results


                                           7
              Case: 12-13795     Date Filed: 06/06/2013   Page: 8 of 18


and numerous examining physician opinions, supports the finding of the ALJ.

      The burden of establishing disability is placed upon the individual seeking

Social Security disability benefits. See Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). When a claimant attempts to establish disability through his or

her own testimony of subjective pain, the “pain standard” applies.            Dyer v.

Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). The pain standard demands:

      (1) evidence of an underlying medical condition and either (2)
      objective medical evidence that confirms the severity of the alleged
      pain arising from that condition or (3) that the objectively determined
      medical condition is of such a severity that it can be reasonably
      expected to give rise to the alleged pain.

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 2005). When coupled with

medical evidence which satisfies the pain standard, a claimant’s testimony of

subjective pain is, in and of itself, sufficient to sustain a disability determination.

Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 2005). If the ALJ decides to

discredit the claimant’s testimony, he or she must “articulate explicit and adequate

reasons” for doing so. Id. The ALJ’s finding as to credibility, however, need not

be explicit. Tieniber v. Heckler, 720 F.2d 1251, 1255 (11th Cir. 1983). The

implication, though, “must be obvious to the reviewing court.” Id.

      Here, the ALJ’s adverse credibility finding is supported by substantial

evidence.


                                          8
             Case: 12-13795     Date Filed: 06/06/2013   Page: 9 of 18


      First, the ALJ articulated explicit reasons for discrediting Ms. Childers’

testimony.   After reviewing Ms. Childers’ medical history and the extensive

findings and opinions of Drs. Johnson and Broderick, the ALJ found Ms. Childers’

statement regarding the severity of her impairments neither entirely credible nor

entirely supported by the medical evidence. AR at 52-54. The ALJ noted that Ms.

Childers’ limited treatment regimen and medication plan were not indicative of a

patient suffering from ailments of the severity alleged. Id. With totally disabling

symptoms, “one might expect to see some indication in the treatment records of

restrictions placed on the claimant.” Id. The ALJ made and clearly articulated this

observation in her findings.     Id.   The discrepancies between Ms. Childers’

assertions and the voluminous medical reports compiled in the administrative

record, explicitly referenced in the ALJ’s RFC summation, led the ALJ to discredit

Ms. Childers’ testimony. Her reasons for doing so were clearly articulated.

      Second, the ALJ’s clearly articulated and explicit reasons for discrediting

Ms. Childers’ testimony were adequate and constituted substantial evidence in

support of her finding. Ms. Childers’ claims of pain, disability, and depression

were belied by a record repute with medical evidence to the contrary. The ALJ

began by noting Dr. Broderick’s report, completed during her consultive

examination with Ms. Childers. Id. at 52-53. Dr. Broderick’s essential findings


                                         9
             Case: 12-13795    Date Filed: 06/06/2013   Page: 10 of 18


were that Ms. Childers had “no instability, ankylosis, deformity, enlargement, or

effusion of any joint; no contractions of muscles in the extremities; no point

tenderness; no flattening of the lumbar lordosis and no scoliosis; no loss of

function in any joint; normal muscle strength in all groups, with no atrophy;

normal gross dexterity; normal grip strength; and normal fine manipulations and

gross dexterity.” Id. Ms. Childers was, in Dr. Broderick’s opinion, “essentially

normal.”   Id.   In her examination, Dr. Broderick observed that Ms. Childers

experienced no limitations when sitting, standing, lifting, carrying, handling,

hearing or speaking. Id. at 53. Work related activities involving understanding

and memory were within Ms. Childers’ capabilities, according to Dr. Broderick.

Id. The opinions of Dr. Broderick, a board certified physician, were given great

weight by the ALJ because they were consistent with the claimant’s medical record

and largely left uncontroverted by other expert opinion. Id.

      The ALJ then considered the findings of Dr. Johnson, who conducted

multiple examinations of Ms. Childers.        The ALJ, once more, noted that Dr.

Johnson’s physical examination of Ms. Childers was “essentially normal.” Id.

During her examination with Dr. Johnson, Ms. Childers’ “motor and sensory

function remained intact; her reflexes were symmetrical, and no disorientation was

noted.” Id. After noting Dr. Johnson’s general impressions of Ms. Childers’


                                         10
             Case: 12-13795    Date Filed: 06/06/2013   Page: 11 of 18


condition, the ALJ continued to Dr. Johnson’s more specific findings, which

directly contradict Ms. Childers’ claims of pain and disability. In Dr. Johnson’s

opinion, Ms. Childers could occasionally lift and carry up to 10 pounds, sit for one

hour, walk for one hour, and stand for six hours in an eight-hour workday. She

could also shop, travel, ambulate, prepare meals, utilize public transportation, and

sort, handle, and use papers and files. Id. These capabilities are inconsistent with

pain so debilitating as to prevent one from working. Evidence of them constitutes

substantial evidence in support of the ALJ’s decision to discredit the testimony of

subjective pain proffered by Ms. Childers. A reasonable person would accept the

ALJ’s conclusion that Ms. Childers’ testimony of subjective pain, and disability

resulting therefrom, was less than credible. We do as well.

      The ALJ, however, did not stop there. Although not making an explicit

finding as to the credibility of Ms. Childers with regard to her mental state, the

ALJ continued on to review her reasons for discrediting Ms. Childers’ testimony of

mental disability. The opinions of two licensed psychologists, Dr. Lettner and Dr.

Rivera, and the test results from two of the most widely used instruments to detect

mental disability, the Wechsler Memory Scale-III and the Beck Depression

Inventory, all contradicted Ms. Childers’ claims of disability due to mental

deficiencies. Id. at 48. Dr. Lettner, after noting Ms. Childers’ admission that she


                                         11
             Case: 12-13795     Date Filed: 06/06/2013      Page: 12 of 18


herself did not feel she was depressed, reported that the mental limitations were not

sufficient to prevent Ms. Childers from working. Id. The ALJ, then turning to the

reports of Dr. Rivera, discussed Dr. Rivera’s observation of Ms. Childers’

improved memory scale scores in 2009, showing Ms. Childers then firmly above-

average. Id. at 49. The ALJ further noted Dr. Rivera’s most pertinent opinion of

Ms. Childers’ mental capacity. Dr. Rivera reported that Ms. Childers had no

limitations in understanding, remembering, and carrying out simple instructions, as

well as making judgments on both simple and complex decisions.               Id.   Ms.

Childers’ ability to interact appropriately with her co-workers, supervisors, and the

public was unaffected by any alleged mental deficiency. Id. The ALJ’s reasons

for discrediting Ms. Childers’ testimony of subjective symptoms were not only

explicitly articulated throughout her opinion, they were adequate, and constituted

substantial evidence in support of her decision to do so.

      Ms. Childers claims that the ALJ failed to fulfill her duty to fully develop

the record before making an adverse credibility determination. The Commissioner

has taken the position that Ms. Childers waived her argument as to the ALJ’s

failure to fully develop the record because she did not raise it below. In the

alternative, the Commissioner urges that Ms. Childers’ failure to take advantage of

the ALJ’s offer of a supplemental hearingSat which Ms. Childers would have the


                                          12
             Case: 12-13795     Date Filed: 06/06/2013   Page: 13 of 18


opportunity to present evidence and produce witnessesSdispensed with any

prejudice experienced due to the ALJ’s failure to call Ms. Childers’ husband and

sister as witnesses at the initial hearing.   We agree with the Commissioner’s

alternative argument.

      “As a general principle, this court will not address an argument that has not

been raised in the district court.” Stewart v. Dept. of Health and Human Servs., 26

F.3d 115, 115-16 (11th Cir. 1994). Ms. Childers, however, has not waived her

argument that the ALJ failed to fully develop the record by neglecting to call Ms.

Childers’ husband and sister.     She raised this issue below in her “Plaintiffs

Memorandum in Opposition to Commissioners Decision,” filed February 6, 2011.

      Whether or not a claimant is represented by counsel, an ALJ has a duty to

develop a full and fair record. Brown v. Shalala, 44 F.3d 931, 934 (11th Cir.

1995). Failure to fulfill this duty, however, only necessitates a remand if “the

record reveals evidentiary gaps which result in unfairness or clear prejudice.” Id.

at 935. (quotations omitted). We have recognized the likelihood of prejudice and

the necessity of remand when, as in Brown, the “evidentiary gap involves recent

medical treatment, which the claimant contends supports her allegations of

disability.” Id. at 936.   In Brown, the claimant’s husband was available for

testimony and yet was not called to testify by the ALJ. Brown, however, involved


                                         13
             Case: 12-13795    Date Filed: 06/06/2013   Page: 14 of 18


a claimant who had “great difficulty conveying with any precision” how her

subjective symptoms impaired her abilities to function and engage in basic work

activities. Id. Here, that is not the case. Ms. Childers thoroughly and articulately

explained her ailments and the effect they had on her physical and mental well-

being. AR at 436-47. Any difficulty Ms. Childers experienced in communicating

the severity of her condition to the ALJ was neither alleged nor apparent from the

record.

      Even if we were to find an evidentiary gap in the record, Ms. Childers has

not experienced any unfairness or clear prejudice as a result. The ALJ informed

Ms. Childers, in writing, of her right to request a supplemental hearing at which

she would have an opportunity to appear, testify, produce witnesses, and offer

other evidence in support of her claim.      Had the ALJ only afforded her the

opportunity to submit additional written statements and exhibits, Ms. Childers may

have been able to argue that this opportunity should be discounted, as less valuable

than “live testimony, where demeanor can be considered and credibility more

readily evaluated.” Brown, 44 F.3d at 936. The ALJ’s June 2009 notification,

however, was clear.     Ms. Childers had a subsequent opportunity to produce

witnesses, including her husband and sister, and chose not to. Accordingly, Ms.

Childers was not prejudiced by the lack of familial testimony, and remand is


                                        14
               Case: 12-13795   Date Filed: 06/06/2013   Page: 15 of 18


unnecessary.

                                         II.

      “In order for a vocational expert's testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question which comprises all of the

claimant’s impairments.” Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002). Ms. Childers argues that, because the hypothetical question used by the

ALJ to elicit testimony from the vocational expert did not include all medical

findings in the record, the vocational expert’s answers do not constitute substantial

evidence. We disagree.

      The ALJ did not err in failing to include, in her hypothetical questions, the

specific medical findings of all experts and the symptoms linked to each of Ms.

Childers’ impairments discovered by those experts. “The hypothetical need only

include the claimant's impairments not each and every symptom of the claimant.”

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1270 (11th Cir. 2007)

(quotation and citation omitted).    The ALJ was also “not required to include

findings in the hypothetical that the ALJ had properly rejected as unsupported.”

Crawford v. Comm’r of Soc. Sec., 363. F.3d 1155, 1161 (11th Cir. 2004).

      All of the information that Ms. Childers asserts should have been included in

the ALJ’s hypothetical question, and must be considered for the vocational


                                         15
             Case: 12-13795    Date Filed: 06/06/2013   Page: 16 of 18


expert’s response to constitute substantial evidence, is either unrelated to her

impairments, duplicative of other evidence considered by the vocational expert, or

superfluous as mere symptoms of her impairments. The ALJ specified her findings

with regard to Ms. Childers’ standing, walking, and handing abilities as well as her

mental limitations. In addition, the vocational expert was asked to consider the

findings of Drs. Johnson and Rivera, two of the physicians who spent the most

time monitoring Ms. Childers’ physical and mental health throughout the past few

years of her life. Not every finding from every examining physician nor every

symptom she experienced was included in the hypothetical questions posed to the

vocational expert. Unfortunately for Ms. Childers, neither is required.

      The ALJ’s hypothetical question to the vocational expert included all of Ms.

Childers’ impairments.     The vocational expert’s response to that question,

therefore, constitutes substantial evidence, and any of the ALJ’s findings based on

that response are thus supported by substantial evidence.

      The ALJ found that she could work as a gate guard, guide, or usher, jobs she

found to exist in sufficient numbers in the national economy, given her RFC, age,

education, and work experience. Ms. Childers argues that the ALJ erred in finding

that she could perform other jobs in the national economy.

      Whether due to her vision, wrist, or driving disabilities, or a combination


                                         16
             Case: 12-13795    Date Filed: 06/06/2013   Page: 17 of 18


thereof, Ms. Childers asserts that she cannot perform any of the jobs indicated by

the ALJ, and that the ALJ’s finding that she could, was not supported by

substantial evidence. We are not persuaded.

      Beginning with her limitations relating to eyesight, Ms. Childers’ assertion

that she had a visual acuity of 20/50 in both eyes directly contradicts the findings

of the February 2009 physical examination, during which Dr. Johnson observed

that Ms. Childers possessed a left-eye uncorrected visual acuity of 20/20. Also,

during his examination, Dr. Guttman found that Ms. Childers had no visual

limitations with regard to near acuity, far acuity, depth perception, accommodation,

color vision or field of vision. The reports of these two medical experts do not

address Ms. Childers’ potential visual acuity upon correction, using simple fixes

such as glasses or contacts. Both are options Ms. Childers could have considered

were her vision truly impaired. Substantial evidence supports the ALJ’s finding

that Ms. Childers’ visual impairments, to the extent she had any, did not prevent

her from working as a gate guard, guide, or usher.

       Ms. Childers’ purported limitations with regard to driving are belied by the

record. In September 2005, Ms. Childers reported that she could and does drive

when necessary. In June 2006, she again reported that she could drive, albeit very

little. And, in December 2008, at the administrative hearing, she testified that she


                                         17
             Case: 12-13795    Date Filed: 06/06/2013   Page: 18 of 18


could and does drive up to a couple of miles at a time. In addition to her multiple

admissions of her driving ability, Dr. Johnson, who examined Ms. Childers in

February 2009, noted that she could occasionally operate foot controls and

occasionally tolerate exposure to operating a motor vehicle. Substantial evidence

therefore supports the ALJ’s finding that Ms. Childers’ driving limitations did not

prevent her from working as a gate guard, guide, or usher.

      Finally, with regard to her reduced range of motion in the wrist, the medical

evidence, including the opinions of medical experts, contradicts Ms. Childers’

claims of disability. Dr. Broderick found that Ms. Childers had a normal range of

motion in all joints. Substantial evidence supports the ALJ’s finding that Ms.

Childers’ reduced wrist range of motion, if she was, in fact, experiencing any, did

not prevent her from working as a gate guard, guide, or usher. Because the ALJ’s

finding that Ms. Childers could work as a gate guard, guide, or usher is supported

by evidence that a reasonable person would accept as adequate to support her

conclusion, we affirm.

      AFFIRMED.




                                        18